PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/908,511
Filing Date: 28 Feb 2018
Appellant(s): de Andrade et al.



__________________
Matthew J. Littlefield
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/02/2021 appealing from the Office action mailed 09/09/2020.
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 9/9/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A. Praden does not teach “sending first availability information in an unencrypted format, wherein the first availability information relates to a first service available via a network”
Appellant argues:
•	The services of Praden are nothing more than content.
•	Displaying content in an electronic program guide based on rating or genre is not analogous to “sending first availability information in an unencrypted format, wherein the first availability information relates to a first service available via a network,” as claimed.
•	The “services” of Praden are not analogous to the “service” of the present claims.
•	Non-exhaustive examples of support for the claimed subject matter are provided below. These non-exhaustive examples are provided with the understanding that they should be taken in conjunction with the specification and drawings as a whole and with the understanding that the claimed subject matter is not limited to these non-exhaustive examples. Support for the “service” limitation is found at least in FIGS. 1A-1B, and 3-8 as well as paragraphs 0034-0035, 0038-0046, 0048-0049, and 0054-0057, 0061-0063, 0068-0071, 0075-0077, 0082-0087, 0089- 0096, and 0100-0111. Meanwhile, support for the “availability information” limitation is found at least in paragraphs 0007-0008, 00467-0049, and 0101-0111.
Examiner’s response:
	As Applicant states (emphasized part above), “These non-exhaustive examples are provided with the understanding that they should be taken in conjunction with the specification and drawings as a whole and with the understanding that the claimed subject matter is not limited to these non-exhaustive examples” and the Examiner also notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claim.  Paragraph 34 of the instant application’s printed publication provides examples of services including “printer services, media services (e.g., tuner, DVR, file store), content services (e.g., premium linear, On Demand, DVR content services), interactive services (e.g., advertising, second-screen), security services (e.g., switches, thermostats, cameras, contact closures, detectors), gaming services (e.g., multi-player/multi-device), computer services, storage services, and the like. Services can be advertised (e.g., securely broadcast) within the home.” The terms “service” and “availability information” are not explicitly defined in the specification or in the claims; therefore, their plain meanings would be used.  One of the definitions of service is “the function of serving” and one of the definitions of availability is “the quality or state of being available” (https://www.merriam-webster.com/dictionary/service).  First, Praden discloses (paragraph 14).  Praden also discloses electronic service guide is one of the services (paragraph 21).  Therefore, Praden’s electronic guide service is analogous with Applicant’s disclosure of interactive services and advertised services in paragraph 34 and is also reasonable to the mentioned definition of service from merriam-webster.com above. Second, since the content of the electronic service guide provides users information of available programs, the content of the electronic service guide is equivalent to availability information.  A user uses the electronic guide to select program that they wish to view and the selected program or available programs serve to entertain the user.  Hence, unencrypted service is equivalent to first availability information of first service and the content of the electronic service guide-availability information- relates to available/selected program-service.  Therefore, Praden does teach “sending first availability information in an unencrypted format, wherein the first availability information relates to a first service available via a network.”
B. Praden does not teach or suggest “sending second availability information in an encrypted format, wherein the second availability information relates to a second service available via the network”
Appellant argues:
“The Office Action is misconstruing transmitting metadata descriptive of a rating of Praden with the “second availability information” related to a second service of the present claims. The two are not analogous. Making a piece of content available based on a filter is not analogous to sending availability information per se. Further, the descriptive data of Praden is not related to a service per se, it is related to a piece of 
Examiner’s response:
Similarly to the above response (in #1), Praden’s encrypted service is equivalent to second availability information of second service.  Therefore, Praden does teach “sending second availability information in an encrypted format, wherein the second availability information relates to a second service available via the network.”
C. Praden does not teach or suggest “receiving, from a first device based on one or more of the first availability information or the second availability information, a request for the first service or a request for the second service, wherein the first device is configured to decrypt the second availability information”
Appellant argues:
 “Because Praden does not teach “sending first availability information in an unencrypted format, wherein the first availability information relates to a first service available via a network [and] sending second availability information in an encrypted format, wherein the second availability information relates to a second service available via the network,” Praden necessarily cannot teach, “receiving, from a first device based on one or more of the first availability information or the second availability information, 
Examiner’s response:
Applicant’s argument is not persuasive because it is based on the above arguments which are found not persuasive.  Moreover, from page 3 of the Final Office Action dated 9/9/2020: “receiving, from a first device based on one or more of the first availability information or the second availability information, a request for the first service or a request for the second service (paragraph [0005]: “Depending on the information in the guide, users select a service that they wish to obtain, e.g. for viewing purposes." Paragraph [0021]: selectable services from electronic service guide), wherein the first device is configured to decrypt the second availability information (paragraphs [0047-50]: processing encrypted electronic service guide).
Therefore, Praden does teach “receiving, from a first device based on one or more of the first availability information or the second availability information, a request for the first service or a request for the second service, wherein the first device is configured to decrypt the second availability information.”
D.	Rejection of Dependent Claims 4, 9-15 and 16-21 under 35 U.S.C. § 103
Appellant’s arguments of rejection of dependent claims 4, 9-15 and 16-21 are not persuasive because they are based on Appellant’s above arguments of claim 2 which are found not persuasive.

(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.


/THANH T LE/Examiner, Art Unit 2495

Conferees:
/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495                                                                                                                                                                                                        
/JEFFERY L WILLIAMS/Primary Examiner, Art Unit 2495                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.